Name: Council Regulation (EC) No 2847/98 of 22 December 1998 renewing for 1999 the measures laid down in Regulation (EC) No 1416/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products
 Type: Regulation
 Subject Matter: trade;  tariff policy;  agri-foodstuffs;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 31. 12. 98L 358/14 COUNCIL REGULATION (EC) No 2847/98 of 22 December 1998 renewing for 1999 the measures laid down in Regulation (EC) No 1416/95 estab- lishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EC) No 1416/95 of 19 June 1995 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products (1) opened tariff quotas for 1995 in favour of Switzerland and Norway in accordance with the conditions set out in Annexes I and II thereto; Whereas Regulation (EC) No 1416/95 was renewed for 1996, 1997 and 1998, by Regulations (EC) No 102/96 (2), (EC) No 306/97 (3) and (EC) No 560/98 (4) respectively; Whereas Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (5) consolidated the arrange- ments for managing the tariff quotas to be used in chron- ological order of the date of acceptance of the declarations for release for free circulation; Whereas it was not possible to conclude additional Proto- cols before 1 January 1999; whereas in the cirumstances and pursuant to Articles 76, 102 and 128 of the Act of Accession, the Community must adopt the measures required to remedy the situation; whereas, therefore, it is necessary to renew the measures provided for in Regula- tion (EC) No 1416/95 for 1999, HAS ADOPTED THIS REGULATION: Article 1 1. The measures provided for in Article 1 of Regulation (EC) No 1416/95 shall be renewed to cover 1999. Annexes I and II to Regulation (EC) No 1416/95 shall be replaced by Annexes I and II to this Regulation. 2. If Switzerland and Norway discontinue the applica- tion of the reciprocal measures in favour of the Community, the Commission may, in accordance with the procedure laid down in Article 16 of Council Regula- tion (EC) No 3448/93 (6), suspend application of the measures provided for in paragraph 1. Article 2 The tariff quotas referred to in Annexes I and II to Regulation (EC) No 1416/95 shall be administered in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1998. For the Council The President C. EINEM (1) OJ L 141, 24. 6. 1995, p. 1. (2) OJ L 19, 25. 1. 1996, p. 1. (3) OJ L 51, 21. 2. 1997, p. 8. (4) OJ L 76, 13. 3. 1998, p. 1. (5) OJ L 253, 11. 10. 1993, p. 1. Regulation as last amended by Regulation (EC) No 1677/98 (OJ L 212, 30. 7. 1998, p. 18.) (6) OJ L 318, 20. 12. 1993, p. 18. EN Official Journal of the European Communities31. 12. 98 L 358/15 Order No CN code Description Autonomous quotas Rate of duty applicable ANNEX I Preferential tariff quotas opened for 1999 SWITZERLAND 09.0911 1302 20 10 Pectic substances, pectinates and pectates. Dry 550 tonnes free 09.0912 2101 11 11 Extracts, essences and concentrates with a coffee-based dry matter content of 95 % or more by weight 1 700 tonnes free 09.0913 2101 20 20 Extracts, essences and concentrates of tea or matÃ © 120 tonnes free 09.0914 2106 90 92 Food preparations/other, containing no milk fats, sucrose, isoglucose, glucose or starch or containing, by weight, less than 1,5 % milk fat, 5 % sucrose or isoglu- cose, 5 % glucose or starch 850 tonnes free EN Official Journal of the European Communities 31. 12. 98L 358/16 Order No CN code Description Autonomous quotas Rate of dutyapplicable ANNEX II Preferential tariff quotas opened for 1999 NORWAY 09.0765 1517 10 90 Margarine, excluding liquid margarine Other 2 470 tonnes free 09.0766 2102 30 00 Prepared baking powder 150 tonnes free 09.0767 2103 90 90 (taric code 90/11- 90/19-90/98-90/99 Sauces and preparations therefor; mixed condiments and mixed seasonings of CN code 2103 90 90, other than mayonnaise 130 tonnes free 09.0768 2104 10 Soups and broths and preparations therefor 390 tonnes free 09.0769 2106 90 92 Food preparations/other, containing no milk fats, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milk fat, 5 % sucrose or isoglucose, 5 % glucose or starch 510 tonnes free 09.0770 2203 00 Beer made from malt 4 800 hectolitres free 09.0771 2207 10 00 (taric code 90) Undenatured ethyl alcohol of an alcohol strength by volume of 80 % vol. or higher/other than those obtained from agricultural products listed in Annex II to the EC Treaty 134 000 hectolitres free 09.0772 2207 20 00 (taric code 90) Ethyl alcohol and other spirits, denatured, of any strength/other than those obtained from agricultural products listed in Annex II to the EC Treaty 3 340 hectolitres free 09.0773 2208 90 57 (taric code 20) Aquavit 300 hectolitres free 09.0774 2403 10 Smoking tobacco, whether or not containing tobacco substitutes in any proportion 370 tonnes free